
	
		II
		112th CONGRESS
		1st Session
		S. 891
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Grassley (for
			 himself and Mr. Conrad) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the recognition of attending physician assistants as attending
		  physicians to serve hospice patients.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Hospice Care Access Act
			 of 2011.
		2.Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
			(a)Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
				(1)In
			 generalSection 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
					(A)by striking
			 or nurse and inserting , the nurse; and
					(B)by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
					(2)Clarification
			 of hospice role of physician assistantsSection
			 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I))
			 is amended by inserting or a physician assistant after a
			 nurse practitioner.
				(b)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2012.
			
